Citation Nr: 1828814	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 30, 2011, for the award of additional compensation paid for the Veteran's dependent spouse. 

2.  Validity of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount $6,990.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1997 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a July 2014 hearing at the RO; the hearing transcript has been associated with the e-folders. 

The issue of validity of an overpayment is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  In October 2003, the Veteran was awarded service connection for various disabilities and assigned a combined 40 percent disability rating April 30, 2003.  He was paid additional compensation for his dependent spouse.

2.  The Veteran was informed by VA notice letters in February 2004, December 2007, January 2008, December 2008, and December 2009 to notify VA of any change in the status of his dependents.

3.  The Veteran was divorced on September 8, 2004 and married again on February 17, 2007.

4.  VA did not receive notice of the Veteran's divorce and remarriage until December 30, 2011.

5.  During the period from October 2004 to November 2013, the Veteran received additional compensation for a dependent spouse to which he was not entitled and VA is not solely responsible for the erroneous payments. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 30, 2011, for the award of additional compensation for the Veteran's dependent spouse are not met.  38 U.S.C. §§ 1115, 5110(f); 38 C.F.R. §§ 3.31, 3.401.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim for an Earlier Effective Date

The November 2013 decision on appeal granted disability compensation for the Veteran's dependent spouse effective December 30, 2011 with payment to commence on January 1, 2012.  The Veteran contends that an earlier effective date is warranted for the award of compensation for his dependent spouse as they were married in December 2007.  At his hearing, he points out that if the effective date was backdated to his date of marriage, the VA would owe him $2,300.00.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401 (b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110 (f), (n); 38 C.F.R. § 3.401 (b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

In October 2003, the Veteran was awarded service connection for various disabilities and assigned a combined 40 percent disability rating April 30, 2003.  He was paid additional compensation for his dependent spouse.  Additional VA notice letters were mailed to the Veteran in February 2004, December 2007, January 2008, December 2008, and December 2009, also stated that he was receiving additional compensation for his dependent spouse, Amy.  All the VA notice letters informed the Veteran to notify VA of any change in the status of his dependents.

The Veteran continued to pursue other claims for compensation, but it was not until December 30, 2011, when VA received a copy of a VA-Form 21-0538, Declaration of Status of Dependents, that VA was informed there had been a substantive change to his family situation. 

In March 2013, the RO noted that the Veteran had reported a different spouse on this form and requested that the Veteran provide updated information.  The RO received a VA Form 21-686c, "Declaration of Status of Dependents", which indicated that that his previous marriage to Amy was terminated by divorce in September 2004 and he had married his current spouse, Kimberly, in February 2007.  The RO sent a letter dated August 29, 2013, notifying the Veteran that an overpayment may have been created because the records indicated that he had divorced and remarried.  The RO requested a marital history and to include his divorce decree and marriage certificate.  In September 2013, the RO received the requested documents showing that he was divorced on September 8, 2004, and he remarried on February 17, 2007.  

After receiving the documents, the RO issued the November 2013 administrative decision on appeal adding the Veteran's spouse as his dependent and increasing his compensation payments effective January 1, 2012, the first day of the month after the VA-Form 21-0538, Declaration of Status of Dependents, was received.  

The Board must now determine whether an effective date earlier than December 30, 2011, is warranted for the award of additional compensation based on the Veteran's dependent spouse.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award.  38 C.F.R. § 3.401 (b). 

The Board must determine when the Veteran's claim for additional compensation for a dependent spouse was received.  The governing statute and regulation provide that the date of a Veteran's marriage may be considered the "date of claim" if evidence of the marriage is received within a year of the event.  38 U.S.C. § 5110 (f), (n); 38 C.F.R. § 3.401 (b)(1)(i).  As noted above, VA did not receive notice of the Veteran's marriage until more than four years after it took place.  Accordingly, the date of claim in this case is not the date of the Veteran's marriage, but rather the date VA received evidence of the Veteran's marriage.  A copy of the Veteran's VA-Form 21-0538, Declaration of Status of Dependents, was provided to VA on December 30, 2011 and the Board finds that this constitutes the date of claim. 

The applicable regulation in this case is clear-the effective date for additional compensation for a dependent spouse is the date the claim was received or the date the dependency arose, whichever is later.  The Veteran was married in February 2007, but VA-Form 21-0538, Declaration of Status of Dependents was not received until December 30, 2011.  

An earlier effective date is also possible based on the effective date of the qualifying disability or commencement of the service member's award, but in this case both these circumstances occurred on April 3, 2003-the date of service connection and the assignment of a 40 percent disability rating.  These events occurred years before the Veteran's marriage and therefore cannot form the basis for an earlier effective date for his dependent spouse.  

The appropriate effective date for the award of additional compensation for a dependent spouse is therefore December 30, 2011, with payment to commence on January 1, 2012, the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim must be denied. 


ORDER

Entitlement to an effective date earlier than December 30, 2011, for the award of additional compensation paid for the Veteran's dependent spouse is denied. 


REMAND

The Veteran contests the validity of the debt caused by the overpayment of additional compensation benefits for a dependent spouse.  The Veteran's overpayment debt was calculated in the amount of $6,990.00 and covered the period from September 30, 2004 to December 30, 2011, i.e. the period during which the Veteran was divorced and VA had no knowledge of the change in his circumstances.  

The Veteran's representative in March 2018 requested that an audit be conducted and provided to the Veteran.  Accordingly, it will be necessary for the AOJ to provide clarification as to the calculations and figures used in determining the amount of the overpayment.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver issues, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, the Court has not indicated if VCAA applies to creation issues.  Thus, a VCAA letter should be issued as to the creation issue.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA about the creation issue only. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

 2. Prepare an audit of the Veteran's VA service-connected benefits, which covers the period from September 30, 2004 to December 30, 2011. The audit must explain the creation of the debt, to include amount paid for the applicable time period. The Veteran must be provided a written copy of the detailed audit. 

3. Once the development above has been completed, the issue of validity of the creation of the overpayment of benefits in the amount of $6,990.00, should be readjudicated by the RO. The Veteran must be provided the proper notice of any such determination and afforded the necessary time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


